Title: From George Washington to the United States Senate, 4 March 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States March 4th 1791.

The Act for the admission of the State of Vermont into this Union having fixed on this, as the day of its admission, it was thought that this would also be the first day on which any Officer of the Union might legally perform any act of authority relating to that State. I therefore required your attendance to receive

nominations of the several Officers necessary to put the federal Government into motion in that State.
For this purpose I nominate
Nathaniel Chipman to be Judge of the District of Vermont—
Stephen Jacobs to be Attorney for the United States in the District of Vermont—
Lewis R. Morris to be Marshall of the District of Vermont—and
Stephen Keyes to be Collector of the Port of Allburgh in the State of Vermont.

Go: Washington

